Citation Nr: 0211226	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  98-20 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


(The issue of entitlement to a rating of 10 percent based on 
multiple noncompensable service-connected disabilities will 
be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran had active military service from August 1963 to 
August 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1997 decision by the Department of Veterans 
Affairs (VA) Waco Regional Office (RO), which denied 
entitlement to a 10 percent rating for multiple 
noncompensable service-connected disabilities and service 
connection for PTSD.  

The Board is pursuing additional development on the claim for 
a 10 percent rating based on multiple noncompensable service-
connected disabilities pursuant to 67 Fed. Reg. 3,009, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,009, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving the notice and reviewing 
any response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDING OF FACT

The veteran is not shown to have engaged in combat with the 
enemy in Vietnam, as claimed; he is not a credible witness as 
to events in service; and his claims of exposure to combat-
related stressors and combat-incurred wounds during March to 
April 1965 are demonstrably false.  



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§  3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107) (West Supp. 2001)).  VA has recently issued 
final regulations to implement these statutory changes.  See 
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of VCAA, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties to the veteran under VCAA have been 
fulfilled.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102, 5103.  The Board concludes the discussions in 
the August 1997 rating decision, the November 1998 statement 
of the case, the March 1999 and March 2002 supplemental 
statements of the case, and letters from the RO to include an 
April 1997 letter sent to the veteran by the RO requesting a 
complete detailed description of his claimed traumatic events 
giving rise to PTSD, reports from private physicians who had 
treated him for PTSD, and dates and places he had been 
treated for PTSD at VA facilities (he never responded to this 
letter), adequately informed him of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.  He was notified and made 
aware of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. § 
5103A.  The RO has obtained the veteran's service medical 
records and service personnel records, which, as will be 
discussed below, flatly contradict his claims that he served 
in Vietnam and experienced exposure to combat and incurred 
war wounds in March or April 1965.  Current development is 
sufficient to show that his claimed PTSD stressor is 
unquestionably false.  Any outstanding records of treatment 
for PTSD not associated with the claims file could not 
possibly substantiate his claim for service connection for 
PTSD, since his stressor contentions have been proven untrue.  
In addition, the RO scheduled a VA examination for the 
veteran in May 1997.  The psychiatrist's opinion was that 
there was no psychiatric disease.  This medical opinion 
obtained by the RO, in conjunction with the other information 
of record, provides sufficient competent medical evidence to 
decide the claim.  

As VA has fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of his 
claims, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Under the circumstances of this case, therefore, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540 (1991) (strict adherence to requirements in law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and expenditure of limited VA resources is not 
warranted.  

The duty to assist in the development and the adjudication of 
a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. 
App. 517 (1996); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
The veteran's reporting of a patently false combat stressor 
constituted a severe failure to cooperate in the development 
and adjudication of his claim, and was a factor in the 
decision not to further develop his claim.  

I.  Factual Background

Service records show that the veteran's only foreign service 
was "USAREUR" in Germany from March 1964 to February 1966.  
His unit from June 1964 to October 1965 was the 67th Med. 
Dep., APO 227.  His principal duty during this time was light 
vehicle driver.  In July 1965 he was convicted by special 
court-martial for willfully disobeying a lawful order from 
his commanding officer; the sentence approved was confinement 
at hard labor and forfeiture of pay for 3 months, as well as 
reduction in grade to private (E-1).  His DA Form 20 service 
personnel record reveals that he reveals that he served 20 
days confinement in July 1965.  In February 1966 he was 
transferred to Fort Ord, California, and in August 1966 he 
was discharged from the service.  His DD Form 214 shows his 
only award or decoration was the National Defense Service 
Medal.  

Service medical records show that on March 16, 1965, the 
veteran was seen at the 540th General Dispensary for soreness 
in the left knee.  There were no clinical pathological 
findings.  The diagnosis was possible arthralgia.  He was 
placed on sitting duty for 4 days.  Later in March, his knee 
was rechecked, and findings were negative.  He was returned 
to duty.  On April 4, 1965, he was seen for tenderness all 
over his knee, with motion limited by pain.  There were no 
visible or palpable changes.  On April 5, X-rays were normal.  
He was prescribed Butazolidin and vitamin B12, and was placed 
on sitting duty for 5 days.  In December 1965 he was observed 
to act normally until called to the doctor's office.  He then 
displayed an exaggerated lassitude and reacted dramatically 
to gentle pressure on the abdomen.  His complaints were 
multiple and variable, he slouched in his chair, answered in 
a faint voice, and skipped from symptom to symptom in 
answering questions.  Conversation with his 1st Sergeant 
revealed that he was considered lazy and undependable in his 
duties.  The impression was shirking duties, rule out urinary 
tract disease.  In January and February 1966 he was seen for 
recurrent tonsillitis.  

The service separation examination in August 1966 shows 
genitourinary system, mouth and throat, and psychiatric 
clinical evaluations as being normal.  There was no report of 
history of combat wounds or diagnosis of any combat wound 
residuals.

Numerous private and VA medical records show that the veteran 
received post-service stab wounds to the left mid-abdomen in 
1971, and in January 1984 injured his back and required 
surgery resulting in multiple scars to the abdomen.

In July 1996, the veteran submitted a claim for service 
connection for PTSD.  

In April 1997, the RO sent the veteran a letter requesting a 
complete detailed description of the traumatic incidents 
which produced the stress that resulted in his claimed PTSD; 
reports from private physicians who had treated him for PTSD; 
and dates and places he had been treated for PTSD at VA 
facilities.  He was advised that the evidence should be 
submitted as soon as possible, preferably within 30 days.  He 
never responded to this letter.  

On May 1997 VA psychiatric examination, the examiner 
determined that the veteran had no psychiatric disease.  The 
examiner commented that he had reviewed the veteran's "DD 
214 and old records", and he observed that the veteran had 
no service in Vietnam and that there were no in-service 
hospital records evidencing wounds and war.

During an April 1999 RO hearing, the veteran testified that 
he was wounded when he was shot in combat in Vietnam.  He 
indicated he was with a medical detachment in Vietnam, "the 
101st" Airborne, 2nd battalion.  He stated that he "was in 
Vietnam for almost three years" continously, and he was shot 
5 times in the stomach and once in his left knee.  He claimed 
he spent seven to nine months in a hospital at Fort Ord after 
being shot.  He recalled that he went to Vietnam in June of 
1963, and was wounded on March 16 or in April 1965.  He also 
described post-service VA treatment and medication for PTSD.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in line of duty.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303, 3.306 (2001).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See 38 U.S.C. § 5107(b) (West Supp. 2001); 38 C.F.R. § 3.102 
(2001).  When the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred. See 38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Moreau v. 
Brown, 9 Vet. App. 389 (1996).  

38 U.S.C.A. § 1154(b) (West 1991) provides that, with respect 
to combat veterans, VA shall accept as sufficient proof of 
service-connection satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, 
if consistent with the circumstances, conditions and 
hardships of such service.  Service connection of such injury 
or disease may be rebutted by clear and convincing evidence 
to the contrary.  See also, 38 C.F.R. § 3.304(d) (2001).  

Zarycki v. Brown, 6 Vet. App. 91 (1993), set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in substantiating a claim for service connection for 
PTSD.  It was noted that, under 38 U.S.C.A. 1154(b), 38 
C.F.R. 3.304(d) & (f), and the applicable provisions 
contained in VA Manual 21-1, the evidence necessary to 
establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for PTSD 
will vary depending on whether the veteran engaged in combat 
with the enemy.  See Hayes v. Brown, 5 Vet. App. 60 (1993).  
The determination as to whether the veteran "engaged in 
combat with the enemy" is made, in part, by considering 
military citations that expressly denote as much.  Doran v. 
Brown, 6 Vet. App. 283 (1994).  However, the Board may not 
rely strictly on combat citations or the veteran's MOS to 
determine if he engaged in combat; rather, other supportive 
evidence of combat experience may also be accepted.  See 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
consistent with the circumstances, conditions, or hardships 
of such service.  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to occurrence of the claimed stressor.  Doran, 6 Vet. App. 
at 288-89.  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio, 9 Vet. App. at 166.  Also, an opinion by 
a mental health professional based on post-service 
examination of the veteran cannot be used to establish the 
stressor.  Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 
Vet. App. 128 (1997).  

Recently, in Suozzi v. Brown, 10 Vet. App. 307 (1997), it was 
held that the Board may not insist that there be 
corroboration of the veteran's personal participation in 
claimed stressor events, and such a narrow definition for 
corroboration was rejected.  Id. at 311.  Suozzi makes clear 
that corroboration of every detail is not required.  The 
veteran need not prove his physical proximity to, or 
firsthand experience with, attacks cited as stressors.  His 
presence with his unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  See Pentecost, 16 Vet. App. at 128-129 (2002).  
38 C.F.R. § 3.304(f) only requires, as to stressor 
corroboration, "credible supporting evidence" that the 
claimed in-service stressor occurred.  In that case, the 
veteran's unit records were held to be clearly credible 
evidence that the rocket attacks that the veteran alleged, 
did in fact, occur.  The Board's finding in Pentecost that 
the veteran did not corroborate his alleged in-service 
stressor with independent evidence, since they did not prove 
his personal participation in the attacks reflected in his 
unit records, was held to be reversible error.  Id., 16 Vet. 
App. at 129; Suozzi 10 Vet. App. at 307.  

III.  Analysis

The veteran claims to have served several years in Vietnam 
and to have experienced combat stressors, to include war 
wounds, in March or April of 1965.  His DD Form 214 shows 
that he received no decorations or awards indicating combat.  
Service personnel records show that his only foreign service 
was in Germany, not Vietnam, during this time, performing his 
duties as a light truck driver.  Service medical records from 
March 1965 to February 1966 show that he was treated for 
abdominal pain, soreness of the left knee, possible urinary 
tract disease and recurrent tonsillitis while stationed in 
Germany during the months after March and April 1965.  
Furthermore, in 1965 he was convicted by special court-
martial and thereafter served a 20-day period of military 
confinement in July 1965 for disobeying a lawful order, and 
was at no time shown to be in a hospital recovering from any 
war wound.  In December 1965, one physician's opinion was 
that he was shirking his duties.  Based on these records, it 
is inconceivable that he actually received numerous war 
wounds in March or April 1965 and was hospitalized for about 
seven to nine months thereafter.  Since service, he has tried 
to claim that scars resulting from post-service injuries and 
surgery were a result of in-service combat injuries.  Because 
it is absolutely clear from the evidence in the claims file 
that the veteran's contention of having experienced combat 
stressors during the March to April 1965 time frame is false, 
the claim for service connection for PTSD is denied.  The 
service personnel records and service medical records show 
definitively that veteran never served in Vietnam, did not 
engage in combat with the enemy, did not receive war wounds 
in March or April 1965, and was not hospitalized for 
treatment of war wounds during the seven to nine month period 
thereafter.  

The Board is not required to consider the patently incredible 
to be credible.  Duran v. Brown, 7 Vet. App. 216 (1994).  The 
veteran's claims of experiencing combat war stressors are so 
unbelievable and flatly contradicted by service documentation 
as to be entirely incredible.  One of the required elements 
for service connection for PTSD is credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  See 38 C.F.R. § 3.304(f).  In the context of the 
current record, it is inconceivable that further development 
would substantiate his claim.  No diagnosis of PTSD based on 
his claimed stressor would be valid because the claimed 
stressor story is patently false.  Any diagnosis of PTSD in 
treatment records or rendered on VA medical examination could 
not substantiate his claim, because the claimed combat 
stressor is false.  A mental health professional opinion 
based on a post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  Moreau, 9 
Vet. App. at 395-96; Cohen, 10 Vet. App. at 128.  There is no 
issue as to whether there is credible supporting evidence of 
a non-combat stressor, as the veteran did not contend he had 
non-combat stressor exposure.  

Based on the foregoing, the veteran's claimed stressor is not 
valid, and cannot possibly be corroborated in the context of 
his service personnel and service medical records, the claim 
for service connection for PTSD must be denied.  As the 
evidence of record strongly contradicts the veteran's claimed 
stressor story, the great preponderance of the evidence is 
against his claim.  


ORDER

Service connection for PTSD is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

